DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Publication No. 2020/0279881 A1; hereinafter Jin) in view of Jin et al. (U.S. Publication No. 2021/0134897 A1; hereinafter Jin2)
	With respect to claim 1, Jin discloses a solid-state image sensor, comprising: a first type doped semiconductor substrate [100s] (bottom region against [100a]); multiple pixels [P1-P4] on said first type doped semiconductor substrate (See Figure 8a), wherein each of said pixels comprises a photoelectric conversion portion [PD] made of a second type doped semiconductor layer (see ¶[0083]) and a semiconductor material layer [250] (See Figure 8A-B), and said second type doped semiconductor layer contacts said first type doped semiconductor substrate; an anti-reflective portion [230] 
	In the same field of endeavor, Jin2 teaches wherein said micro pillars [160] are isolated by recesses [150] extending into said photoelectric conversion portion. 	The combined orientation of the anti-reflective portions micropillar and recess orientation of Jin2 allows for controlled polarization states and wavelengths of the polarized light. (See Jin2 ¶[0050]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Jin and Jin2 discloses a first type doped epitaxial layer on said photoelectric conversion portion exposed from said recesses (see Jin2 ¶[0044]).
	With respect to claim 3, the combination of Jin and Jin2 discloses further comprising a high-k dielectric layer with negative charges on said micro pillars and said recesses (see Jin2 ¶[0046])
	With respect to claim 6, the combination of Jin and Jin2 discloses wherein said micro pillar comprises a titanium oxide layer, a silicon nitride layer and a silicon oxide layer sequentially from said semiconductor material layer (See Jin2 ¶[0046]).

	With respect to claim 8, the combination of Jin and Jin2 discloses wherein said first type doped semiconductor substrate is a n-type semiconductor substrate, and said second type doped semiconductor layer is a p-type semiconductor layer (See Jin ¶[0087]; first type and second type criteria only need be opposites)
	With respect to claim 9, the combination of Jin and Jin2 discloses wherein said semiconductor material layer is a first type doped semiconductor layer, a second type doped semiconductor layer, an intrinsic semiconductor layer or a combination thereof (See Jin ¶[0079], ¶[0083] and ¶[0087])
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Publication No. 2020/0279881 A1; hereinafter Jin) in view of Jin et al. (U.S. Publication No. 2021/0134897 A1; hereinafter Jin2) as applied to claim 1 above, and further in view of Hsieh (U.S. Publication No. 2020/0027915 A1)
	With respect to claim 4, the combination of Jin and Jin2 fails to explicitly disclose wherein said recess is provided with a tapered bottom.
	In the same field of endeavor, Hsieh teaches a recess with a tapered bottom (See Figure 1-2).	The implementation of a tapered bottom allows for increased photo-sensing efficiency and light interference avoidance (see Hsieh ¶[0021]). Therefore, it would have 
	With respect to claim 5, the combination of Jin and Jin2 fails to disclose wherein said recess is provided with a diamond-shaped bottom with {111} crystallographic planes.
	In the same field of endeavor, Hsieh teaches wherein said recess is provided with a diamond-shaped bottom with {111} crystallographic planes. (See Figure 1-2).	The implementation of a tapered bottom allows for increased photo-sensing efficiency and light interference avoidance (see Hsieh ¶[0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Publication No. 2020/0279881 A1; hereinafter Jin) in view of Jin et al. (U.S. Publication No. 2021/0134897 A1; hereinafter Jin2) and Hsieh (U.S. Publication No. 2020/0027915 A1).
	With respect to claim 10, Jin discloses solid-state image sensor, comprising: a first type doped semiconductor substrate [100s] (bottom region against [100a]); multiple pixels [P1-P4] on said first type doped semiconductor substrate (See Figure 8a), wherein each of said pixels comprises a photoelectric conversion portion [PD] made of a second type doped semiconductor layer and a semiconductor material layer [250], and said second type doped semiconductor layer contacts said first type doped semiconductor substrate (See Figure 8a ¶[0083]), and said photoelectric conversion portion is provided with multiple micro pillars [200a,200d], a microlens [ML] on said 
	In the same field of endeavor, Hsieh teaches wherein said recess is provided with a diamond-shaped bottom with {111} crystallographic planes. (See Figure 1-2).
	The combined orientation of the anti-reflective portions micropillar and recess orientation of Jin2 allows for controlled polarization states and wavelengths of the polarized light. (See Jin2 ¶[0050]). Furthermore, the implementation of a tapered bottom allows for increased photo-sensing efficiency and light interference avoidance (see Hsieh ¶[0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 11, the combination of Jin, Jin2 and Hsieh discloses a first type doped epitaxial layer on said micro pillars and said recesses (see Jin2 ¶[0044]).
	With respect to claim 12, the combination of Jin, Jin2 and Hsieh discloses a high-k dielectric layer with negative charges on said micro pillars and said recesses  (see Jin2 ¶[0046]).
	With respect to claim 13, the combination of Jin, Jin2 and Hsieh discloses wherein said first type doped semiconductor substrate is a p-type semiconductor 
	With respect to claim 14, the combination of Jin, Jin2 and Hsieh discloses wherein said first type doped semiconductor substrate is a n-type semiconductor substrate, and said second type doped semiconductor layer is a p-type semiconductor layer (See Jin ¶[0087]; first type and second type criteria only need be opposites).
	With respect to claim 15, the combination of Jin, Jin2 and Hsieh discloses wherein said semiconductor material layer is a first type doped semiconductor layer, a second type doped semiconductor layer, an intrinsic semiconductor layer or a combination thereof (See Jin ¶[0079], ¶[0083] and ¶[0087])
	With respect to claim 16, the combination of Jin, Jin2 and Hsieh discloses an anti-reflective film [230] on said micro pillars and said recesses, and a refractive index of said anti-reflective film is smaller than a refractive index of said photoelectric conversion portion (See Jin Figure 8A-B; ¶[0097]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (U.S. Publication No. 2021/0116713 A1) discloses an image sensor
Hsieh et al. (U.S. Publication No. 2021/0210537 A1) discloses a photosensitive device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818